Citation Nr: 1216324	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-22 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disease, claimed as skin cancer. 

2.  Entitlement to service connection for residuals of a cold injury. 

3.  Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disorder (COPD), as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from October 1953 to October 1956 and April 1958 to January 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

During the pendency of the appeal, a February 2012 rating decision granted the Veteran service connection for posttraumatic stress disorder (PTSD); thus, all benefits sought on appeal have been granted and the issue of service connection is no longer before the Board.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for COPD and residuals of a cold injury are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Extending the benefit of the doubt to the Veteran his skin disease, identified as skin cancer, is due to his sun exposure during his military service.





CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, skin disease, claimed as skin cancer, was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issue herein decided, the decision below is granting in full the benefits sought on appeal.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist such error was harmless and will not be further discussed. 


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his various skin cancer are related to sun exposure during his  military service, specifically his Navy service.  According to the Veteran's DD 214 and his service personnel records the Veteran was stationed on the USS Pallocatuck from May 1958 to January 1959 as a boatswain mate (BM).  It was noted at the Veteran's May 2011 VA PTSD examination that while in the Navy he was deployed to Beirut, Lebanon, as well as the Mediterranean.  The Veteran's April 1958 entrance examination and his January 1959 separation examination both had "normal" marked for skin.  

In January 2010 the Veteran's private physician stated that he has seen the Veteran off and on for a number of years.  He also noted that the Veteran was primarily followed at the VA dermatology clinic but he periodically saw the Veteran for removal of skin cancers.  He stated that the Veteran had quite a bit of sun damage, some of which was acquired while he was in the service and assigned to a ship at sea.  He opined that he was sure that this contributed significantly to his sun damage and is playing a role in the numerous precancerous and cancers that he had over the years. 

The January 2010 private opinion is the only opinion of record.  The Board notes that it may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran which formed the basis for the opinion. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the Veteran if rebutted by the overall weight of the evidence).  However, the Board cannot discount a medical opinion solely because it is based on history provided by the Veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Further, the Board may not remand for VA medical opinion solely to controvert otherwise uncontroverted medical evidence favoring the appellant.  See Mariano v. Principi, 17 Vet. App. 305 (2003), and Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  While there is no evidence that the January 2010 private (positive) nexus opinion is based on a review of the Veteran's claims file and service treatment records, the Board finds that it is still probative, even if it based solely on the Veteran's reported history of sun exposure, because the Board finds that the Veteran's statements in regards to his sun exposure in service are competent and credible and are supported by the nature of his military service, as corroborated by his service personnel records and his DD 214.  In addition, there are no negative nexus opinions of record that are contradictory to the evidence of record.  

After careful review of the record, including the Veteran's credible accounts of in-service sun exposure to his physicians and to the VA, and consideration of all medical findings and opinions on file, and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection for skin cancer is warranted.


ORDER

Service connection for a skin disease, claimed as skin cancer, is granted. 


REMAND

The Board finds that further development is warranted for the issues of entitlement to service connection for a respiratory disorder and for residuals of a cold injury.

The Veteran claims that his COPD is the result of exposure to asbestos during service.  The Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  In 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).  These aforementioned provisions of M21-1 were subsequently rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos." 

VA must analyze the Veteran's claim of service connection under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  Id. at IV.ii.1.H..29a. 

VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id. at IV.ii.2.C.9.d. 

Review of the claims folder shows that that the required development, regarding a claim based on asbestos exposure, has not been completed.  An attempt to verify whether or not the Veteran was likely exposed to asbestos during his service has not yet been made.  Thus, the RO/AMC must document all steps taken to verify any asbestos exposure. 

The evidence of record reveals that the Veteran has been diagnosed with COPD but has not been provided a VA examination.   In addition to the Veteran being scheduled for a VA examination for his COPD, the Board finds that the Veteran should also be afforded a VA examination for his residuals of a cold injury.  Though the Veteran's service treatment records are silent for any residuals of a cold injury, the Veteran's claims file does include a May 2009 private positive nexus opinion for his residuals of cold injuries; the Board also notes that though the May 2009 opinion states that the Veteran's has residuals in his legs some VA treatment records relate leg pain to his back.  The Veteran has not been afforded VA examinations and the Board notes that VA should provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the Veteran should be afforded VA examination to determine the nature and etiology of his COPD and residuals of a cold injury.  The VA examiners must determine if the Veteran has a current diagnosis and if so, is it at least likely as not related to his military service, including exposure to asbestos.

Prior to any VA examination, the RO should obtain any pertinent treatment records not already associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain any pertinent outstanding treatment records.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  Take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during his naval ship service.  Such development should include a determination regarding the extent to which his in-service environment might have exposed him to asbestos.

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of any respiratory disorder, including COPD.  The entire claims file must be made available to the examiners and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must opine to all of the following questions:

A) Does the Veteran have a current diagnosis of any respiratory disorder, to include COPD?  If so, please state the diagnosis (or diagnoses).

B) For each respiratory disorder diagnosed, the VA examiner must determine if it is at least likely as not (i.e. there is a 50 percent or greater probability) that any such condition had its onset in service; or, was it otherwise related to the Veteran's military service, to include any in-service exposure to asbestos.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

4.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of any residuals of a cold injury.  The entire claims file must be made available to the examiners and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must opine to all of the following questions:

A) Does the Veteran have any residuals of a cold injury?  If so, please state the diagnosis (or diagnoses).

B) For each residual identified and diagnosed, the VA examiner must determine if it is at least likely as not (i.e. there is a 50 percent or greater probability) that any such condition had its onset in service; or, was it otherwise related to the Veteran's military service.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

5.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


